DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-5, 8-17, and 20, the cancellation of claims 6, 7, 18, and 19, and the addition of new claims 21-23 filed January 24, 2022.
The examiner would like to note that after further review of the Nagata (JP 2006063737 A) reference, it was determined that the reference is a teaching of a similar device used for cabinets and not for a sliding door of a vehicle.  New rejections under 35 U.S.C. 103 with newly cited reference Boehm et al. (DE 102011115419 A1) are set forth below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the other of the guide pins located in the release section, as recited in claims 1, 16, 17, and 20 (see rejections under 35 U.S.C. 112(b) below), and the closing unit mounted to the moveable body and the closing element mounted to the immovable body, as recited in claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 8, 17, and 20-22 are objected to because of the following informalities:  
In regards to claim 1, line 18, the phrase “or the release section” should be removed.
In regards to claim 8, the claim should be canceled in light of the amendments to claim 1 and the rejection of claim 8 under 35 U.S.C. 112(b) below.
In regards to claim 17, line 16, the phrase “or the release section” should be removed.
In regards to claim 20, the claim should be canceled in light of the amendments to claim 17 and the rejection of claim 20 under 35 U.S.C. 112(b) below.
In regards to claim 21, the claim should read as follows after the preamble: “wherein the at least one damping unit is connected to the latch on a side of the guide slot opposite to the spring.”
In regards to claim 22, the claim should read as follows after the preamble: “wherein at least one damping unit is connected to the latch on a side of the guide slot opposite to the spring.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-17, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 17, it is unclear how the other of the guide pins is located in the “release section,” as suggested by the phrase “the other of the guide pins is either in the curved section or the release section.”  Specifically, the specification does not provide support for the other guide pin to be located in the release section.  It is assumed that the guiding section 17 of the guide slot is equivalent to the recited release section of the guide slot, and therefore, when the latch is in the release position, as shown in Figure 1 and discussed in Paragraph 59 of the specification, one of the guide pins is located in section 17 and the other is located in the curved section 16 of the guide slot, not both guide pins are in the release section.  The claims will be examined as supported by the specification, i.e. the one guide pin is located in the release section and the other guide pin is located in the curved section when the latch is in the release position.  See claim objections above.
In regards to claim 16, it is unclear how both of the guide pins are located in the release section of the guide slot when the latch is in the release position.  Specifically, the specification does not provide support for the other guide pin to be located in the release section.  It is assumed that the guiding section 17 of the guide slot is equivalent to the recited release section, and therefore, when the latch is in the release position, as shown in Figure 1 and discussed in Paragraph 59 of the specification, one of the guide pins is located in section 17 and the other is located in the curved section 16 of the guide slot, not both guide pins are in the release section.  The claim will be examined as written.
In regards to claims 8 and 20, it is unclear how both of the guide pins are located in the release section of the guide slot when the latch is in the release position.  Specifically, the specification does not provide support for the other guide pin to be located in the release section.  It is assumed that the guiding section 17 of the guide slot is equivalent to the recited release section of the guide slot, and therefore, when the latch is in the release position, as shown in Figure 1 and discussed in Paragraph 59 of the specification, one of the guide pins is located in section 17 and the other is located in the curved section 16 of the guide slot, not both guide pins are in the release section.  Claims 1 and 17 will be examined as supported by the specification, i.e. the one guide pin is located in the release section and the other guide pin is located in the curved section when the latch is in the release position, and therefore, claims 8 and 20 should be canceled.  The rejections under 35 U.S.C. 102(a)(1) and 103 of claims 8 and 20 will be coupled with the rejections of claims 1 and 17.
In regards to claims 21 and 22, the relationship between the at least one damping unit and the spring is unclear from the claims.  Specifically, the term “an opposite side” does not set forth to which side of the guide slot applicant is referring.  It is understood from the specification and drawings that the at least one damping unit is connected to the latch on a side of the guide slot opposite to the spring, and will be examined as such.  See claim objections above.
Claim 22 recites the limitation "the at least one damping unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claims 2-5, 9-15, and 23, these claims are rejected under 35 U.S.C. 112(b) because they depend from claims 1 and 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (JP 2008163704 A).
In regards to claims 17 and 20, Goto discloses a closing assembly for a motor vehicle, comprising: a guide slot 2, a latch 3 moveable relative to the guide slot between a release position (Figure 2) and a closed position (Figure 4), a locking bolt 5 configured to engage the latch, and a spring 4-1 exerting a restoring force urging the latch in the direction of the closed position (Paragraph 44 of the English Translation), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch is in section 2-1 of the guide slot, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section shown in Figure 4 below of the guide slot when the latch is in the release position), wherein the guide slot is substantially L-shaped (Figure 4) and includes a closing section (see Figure 4 below) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 2-4), a release section (see Figure 4 below) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force), and a curved section (see Figure 4 below, with the curved section having at least a portion that is curved) connecting the closing section and the release section, wherein the latch includes two guide pins 3a and 3b configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 4), and wherein, when the latch is in the release position, one of the guide pins 3b is in the release section (see Figure 2 below) and the other of the guide pins 3a is in the curved section (see Figure 2 below).  The examiner would like to note that the phrase “for a motor vehicle” is an intended use recitation.

    PNG
    media_image1.png
    744
    1092
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    592
    869
    media_image2.png
    Greyscale

Claim(s) 17, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer et al. (US Pub. No. 2009/0273129 A1).
In regards to claims 17 and 20, Zimmer et al. discloses a closing assembly for a motor vehicle, comprising: a guide slot 31 (Figure 2), a latch 101 moveable relative to the guide slot between a release position (Figures 1 and 2) and a closed position (Figure 3), a locking bolt O configured to engage the latch, and a spring 92 exerting a restoring force urging the latch in the direction of the closed position (Paragraphs 36 and 40), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch in the position in Figure 3, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section shown in Figure 2 below of the guide slot when the latch is in the release position), wherein the guide slot is substantially L-shaped (Figure 2) and includes a closing section (see Figure 2 below) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figure 1-3), a release section (see Figure 2 below) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force), and a curved section (see Figure 2 below, with the curved section having at least a portion that is curved) connecting the closing section and the release section, wherein the latch includes two guide pins (see Figure 2 below) configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 3), and wherein, when the latch is in the release position, one of the guide pins is in the release section (see Figure 2 below) and the other of the guide pins is in the curved section (see Figure 2 below).  The examiner would like to note that the phrase “for a motor vehicle” is an intended use recitation.

    PNG
    media_image3.png
    457
    1129
    media_image3.png
    Greyscale


In regards to claim 22, Zimmer et al. discloses at least one damping unit 41 that is connected to the latch on a side of the guide slot opposite to the spring (Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11, 15, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 2008163704 A) in view of Boehm et al. (DE 102011115419 A1).
In regards to claims 1 and 8, Goto discloses a component, comprising: an immovable body component B; a moveable body component or sliding door A configured to move relative to the immovable body component (Figure 1); and a closing assembly including a locking bolt 5-1 configured to engage a latch 3 moveable relative to a guide slot 2 between a release position (Figure 2) and a closed position (Figure 4), wherein the closing assembly includes a spring 4-1 exerting a restoring force urging the latch in the direction of the closed position (Paragraph 44 of the English Translation), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch is in section 2-1 of the guide slot, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section shown in Figure 4 above of the guide slot when the latch is in the release position), wherein the guide slot is substantially L-shaped (Figure 4) and includes a closing section (see Figure 4 on Page 8 of the current Office Action) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 2-4), a release section (see Figure 4 on Page 8 of the current Office Action) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force), and a curved section (see Figure 4 on Page 8 of the current Office Action) connecting the closing section and the release section, wherein the latch includes two guide pins 3a and 3b configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 4), and wherein, when the latch is in the release position, one of the guide pins 3b is in the release section (see Figure 2 on Page 8 of the current Office Action) and the other of the guide pins 3a is in the curved section (see Figure 2 on Page 8 of the current Office Action).  Goto fails to specify that the device is utilized on a motor vehicle.  Boehm et al. teaches the use of a similar device on a sliding door 2 of a vehicle 1 (Figures 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize the device of Goto on a sliding door of a vehicle since it would yield the predictable result of interacting and closing the sliding door of the vehicle in the same manner as the sliding door disclosed by Goto.
In regards to claim 2, Goto discloses that the closing assembly includes a closing unit (components within casing 1) including the latch, guide slot, and spring.
In regards to claim 3, Goto discloses that the closing unit further includes at least one damping unit 4-2 connected to the latch.
In regards to claim 4, Goto discloses that the at least one damping unit is configured to apply a variable damping force to the latch (the damping force varies as the latch moves from the release position to the closed position).
In regards to claim 5, Goto discloses that the closing assembly includes a closing element 5 including the locking bolt.
In regards to claim 9, Goto discloses that the guide pins are spaced apart from one another and extend parallel to one another (Figure 4).
In regards to claim 10, Goto discloses that the spring is a tension spring (Figures 2-4).
In regards to claim 11, Goto in view of Boehm et al. teaches that the closing assembly includes a closing unit (components within casing 1 of Goto) including the latch, guide slot, and spring, and the closing unit is mounted to a B pillar of the motor vehicle (Boehm et al. teaches locating a closing unit on an immovable component 17 of the vehicle, such that the closing unit is mounted either directly or indirectly to the inherent B pillar of the vehicle, and the closing unit of Goto is capable of being located on the immovable component to cooperate with the closing assembly located on the moveable body component, since the closing unit and closing assembly would cooperate in the same manner, see Paragraph 33 of the English Translation of Goto).
In regards to claim 15, Goto discloses that the moveable body component is a body closure (Figure 1).
Claim 16 includes an alternative interpretation of the Goto reference to that applied to claim 1 and its dependents.  This alternative interpretation is based on the language of claim 16 discussed in the rejection of claim 16 under 35 U.S.C. 112(b) in Paragraph 9 of the current Office Action.
In regards to claim 16, Goto discloses a component, comprising: an immovable body component B; a moveable body component or sliding door A configured to move relative to the immovable body component (Figure 1); and a closing assembly including a locking bolt 5-1 configured to engage a latch 3 moveable relative to a guide slot 2 between a release position (Figure 2) and a closed position (Figure 4), wherein the closing assembly includes a spring 4-1 exerting a restoring force urging the latch in the direction of the closed position (Paragraph 44 of the English Translation), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch is in section 2-1 of the guide slot, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section shown in Figure 4 above of the guide slot when the latch is in the release position), wherein the closing assembly includes a closing unit (components within casing 1) including the latch, guide slot, and spring, wherein the closing unit is mounted to the moveable body component (Figure 2), wherein the closing assembly includes a closing element 5 including the locking bolt, wherein the closing element is mounted to the immovable body component (Figure 2), wherein the guide slot is substantially L-shaped (Figure 4) and includes a closing section 2-1 extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 2-4) and a release section (see Figure 4 below) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force), wherein the latch includes two guide pins 3a and 3b configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 4), wherein when the latch is in the release position, the guide pins are both in the release section of the guide slot (Figure 2), wherein the guide pins are spaced apart from one another and extend parallel to one another (Figure 4), and wherein the spring is a tension spring (Figures 2-4).
Goto fails to specify that the device is utilized on a motor vehicle.  Boehm et al. teaches the use of a similar device on a sliding door 2 of a vehicle 1 (Figures 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize the device of Goto on a sliding door of a vehicle since it would yield the predictable result of interacting and closing the sliding door of the vehicle in the same manner as the sliding door disclosed by Goto.

    PNG
    media_image4.png
    562
    802
    media_image4.png
    Greyscale



In regards to claim 23, Goto discloses that the closing section and the release section each have a straight configuration (each section has at least a portion that is straight, with the release section having at least a straight portion in section 2-3) and the curved section substantially follows an arc (Figure 4).
Claims 1-5, 8-11, 15, 16, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US Pub. No. 2009/0273129 A1) in view of Boehm et al. (DE 102011115419 A1).
In regards to claims 1 and 8, Zimmer et al. discloses a component, comprising: an immovable body component (furniture piece on which device 10 is located, Paragraph 11); a moveable body component or sliding door (Paragraph 11) configured to move relative to the immovable body component; and a closing assembly including a locking bolt O configured to engage a latch 101 moveable relative to a guide slot 31 between a release position (Figures 1 and 2) and a closed position (Figure 3), wherein the closing assembly includes a spring 92 exerting a restoring force urging the latch in the direction of the closed position (Paragraphs 36 and 40), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch in the position in Figure 3, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section of the guide slot shown in Figure 2 on Page 10 of the current Office Action when the latch is in the release position), wherein the guide slot is substantially L-shaped (Figure 2) and includes a closing section (see Figure 2 on Page 10 of the current Office Action) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 1-3), a release section (see Figure 2 on Page 10 of the current Office Action) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force), and a curved section (see Figure 2 on Page 10 of the current Office Action) connecting the closing section and the release section, wherein the latch includes two guide pins (see Figure 2 on Page 10 of the current Office Action) configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 3), and wherein, when the latch is in the release position, one of the guide pins is in the release section (see Figure 2 on Page 8 of the current Office Action) and the other of the guide pins is in the curved section (see Figure 2 on Page 8 of the current Office Action).  Zimmer et al. fails to specify that the device is utilized on a motor vehicle.  Bayram et al. teaches the use of a similar device on a sliding door of a vehicle (Page 1, lines 5-10 and Page 3, lines 1-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize the device of Zimmer et al. on a sliding door of a vehicle since it would yield the predictable result of interacting and closing the sliding door of the vehicle in the same manner as the sliding door disclosed by Zimmer et al.
In regards to claim 2, Zimmer et al. discloses that the closing assembly includes a closing unit (components of device 10, Figures 1-3) including the latch, guide slot, and spring.
In regards to claim 3, Zimmer et al. discloses that the closing unit further includes at least one damping unit 41 connected to the latch.
In regards to claim 4, Zimmer et al. discloses that the at least one damping unit is configured to apply a variable damping force to the latch (the damping force varies as the latch moves from the release position to the closed position).
In regards to claim 5, Zimmer et al. discloses that the closing assembly includes a closing element (body of locking bolt).
In regards to claim 9, Zimmer et al. discloses that the guide pins are spaced apart from one another and extend parallel to one another (Figures 2 and 3).
In regards to claim 10, Zimmer et al. discloses that the spring is a tension spring (Figures 1-3).
In regards to claim 11, Zimmer et al. in view of Boehm et al. teaches that the closing assembly includes a closing unit (components of device 10, Figures 1-3 of Zimmer et al.) including the latch, guide slot, and spring, and the closing unit is mounted to a B pillar of the motor vehicle (Boehm et al. teaches locating a closing unit on an immovable component 17 of the vehicle, such that the closing unit is mounted either directly or indirectly to the inherent B pillar of the vehicle, and the closing unit of Zimmer et al. is capable of being located on the immovable component to cooperate with the closing assembly located on the moveable body component, since the closing unit and closing assembly would cooperate in the same manner, see Paragraph 12 of Zimmer et al.).
Claim 16 includes an alternative interpretation of the Zimmer et al. reference to that applied to claim 1 and its dependents.  This alternative interpretation is based on the language of claim 16 discussed in the rejection of claim 16 under 35 U.S.C. 112(b) in Paragraph 9 of the current Office Action.
In regards to claim 16, Zimmer et al. discloses a component, comprising: an immovable body component (furniture piece, Paragraph 12); a moveable body component or sliding door (sliding door, Paragraphs 11 and 12) configured to move relative to the immovable body component; and a closing assembly including a locking bolt O configured to engage a latch 101 moveable relative to a guide slot 31 between a release position (Figures 1 and 2) and a closed position (Figure 3), wherein the closing assembly includes a spring 92 exerting a restoring force urging the latch in the direction of the closed position (Paragraphs 36 and 40), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch in the position in Figure 3, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section of the guide slot shown in Figure 2 on Page 10 of the current Office Action when the latch is in the release position), wherein the closing assembly includes a closing unit (components of device 10, Figures 1-3) including the latch, guide slot, and spring, wherein the closing unit is mounted to the moveable body component (Paragraph 12), wherein the closing assembly includes a closing element (body of locking bolt) including the locking bolt, wherein the closing element is mounted to the immovable body component (Paragraph 12), wherein the guide slot is substantially L-shaped (Figures 2 and 3) and includes a closing section (see Figure 2 on Page 10 of the current Office Action) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 1-3) and a release section (the release section including the release section and the curved section shown in Figure 2 on Page 10 of the current Office Action) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force), wherein the latch includes two guide pins (see Figure 2 on Page 10 of the current Office Action) configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 3), wherein when the latch is in the release position, the guide pins are both in the release section of the guide slot (see Figure 2 on Page 10 of the current Office Action, with the release section including the noted release section and the curved section), wherein the guide pins are spaced apart from one another and extend parallel to one another (Figures 2 and 3), and wherein the spring is a tension spring (Figures 1-3).
Zimmer et al. fails to specify that the device is utilized on a motor vehicle.  Boehm et al. teaches the use of a similar device on a sliding door 2 of a vehicle 1 (Figures 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize the device of Zimmer et al. on a sliding door of a vehicle since it would yield the predictable result of interacting and closing the sliding door of the vehicle in the same manner as the sliding door disclosed by Zimmer et al.
In regards to claim 21, Zimmer et al. discloses that the at least one damping unit is connected to the latch on a side of the guide slot opposite to the spring (Figure 2).
In regards to claim 23, Zimmer et al. discloses that the closing section and the release section each have a straight configuration (each section has at least a portion that is straight) and the curved section substantially follows an arc (Figures 2 and 3).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 2008163704 A) in view of Boehm et al. (DE 102011115419 A1) as applied to claims 1-5, 8-11, 15, 16, and 23 above, and further in view of Beckershoff et al. (DE 1131119 B).
In regards to claim 12, Goto in view of Boehm et al. teaches the motor vehicle as applied to claim 1 above, with the closing assembly including a closing element 5 including the locking bolt, but fails to disclose a support arm hinged to the moveable body component.  Beckershoff et al. teaches a closing element 3 having a support arm 7 hinged to a component 4 (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the locking bolt on a hinged support arm such that any play between the closing assembly and the closing unit can be accounted for.
In regards to claim 13, Beckershoff et al. teaches a locking bolt 8 arranged adjacent a free end of the support arm (Figure 2).
In regards to claim 14, Beckershoff et al. teaches at least one swivel (pin creating hinge between components 5 and 7, Figure 1) configured to swivel the support arm between a functional position (in which the support arm has moved when beginning to engage with a closing unit, Figure 1) projecting out from component 4 to a resting position (position in which the locking bolt is engaged with a closing unit, Figure 2).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US Pub. No. 2009/0273129 A1) in view of Boehm et al. (DE 102011115419 A1) as applied to claims 1-5, 8-11, 15, 16, 21, and 23 above, and further in view of Beckershoff et al. (DE 1131119 B).
In regards to claim 12, Zimmer et al. in view of Boehm et al. teaches the motor vehicle as applied to claim 1 above, with the closing assembly including a closing element (body of the locking bolt) including the locking bolt, but fails to disclose a support arm hinged to the moveable body component.  Beckershoff et al. teaches a closing element 3 having a support arm 7 hinged to a component 4 (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the locking bolt on a hinged support arm such that any play between the closing assembly and the closing unit can be accounted for.
In regards to claim 13, Beckershoff et al. teaches a locking bolt 8 arranged adjacent a free end of the support arm (Figure 2).
In regards to claim 14, Beckershoff et al. teaches at least one swivel (pin creating hinge between components 5 and 7, Figure 1) configured to swivel the support arm between a functional position (in which the support arm has moved when beginning to engage with a closing unit, Figure 1) projecting out from component 4 to a resting position (position in which the locking bolt is engaged with a closing unit, Figure 2).
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
In regards to applicant’s remarks concerning the rejections of claim 17 under 35 U.S.C. 102(a)(1) with Goto, applicant is referred to the new interpretation of the Goto reference applied to claim 17 based on applicant’s amendments to the claims. 
In regards to applicant’s remarks concerning the rejections of claims 1 and 16 under 35 U.S.C. 103 with Goto, applicant is referred to the new interpretation of the Goto reference applied to claims 1 and 16 based on applicant’s amendments to the claims. 
In light of applicant’s amendments to claims 1 and 17 and the addition of new claims 21 and 22, new rejections under 35 U.S.C. 102(a)(1) and 103 with Zimmer et al. (US Pub. No. 2009/0273129 A1) have been set forth in the current Office Action.
In light of applicant’s amendments to claims 2 and 5, the drawing objections set forth in the previous Office Action are withdrawn.  After further review of claim 16 and in light of applicant’s amendments to claims 1 and 17, new drawing objections are set forth in the current Office Action.
In light of applicant’s amendments to claims 3 and 9, the claim objections set forth in the previous Office Action are withdrawn.
In light of applicant’s amendments to the claims, new claim objections and rejections under 35 U.S.C. 112(b) are set forth in the current Office Action.
Conclusion
63.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 16, 2022